

114 SRES 477 ATS: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2016, which include bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaskan Natives, Asian Americans, African Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders.
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 477IN THE SENATE OF THE UNITED STATESMay 25, 2016Mr. Cardin (for himself, Ms. Hirono, Mr. Blumenthal, Mr. Brown, Mr. Menendez, and Mr. Schatz) submitted the following resolution; which was considered and agreed toRESOLUTIONPromoting minority health awareness and supporting the goals and ideals of National Minority Health
			 Month in April 2016, which include bringing attention to the health
			 disparities faced by minority populations of the United States such as
			 American Indians, Alaskan Natives, Asian Americans, African Americans,
			 Latino Americans, and Native Hawaiians or other Pacific Islanders.
	
 Whereas the origin of the National Minority Health Month is National Negro Health Week, established in 1915 by Dr. Booker T. Washington;
 Whereas the theme for National Minority Health Month in 2016 is Accelerating Health Equity for the Nation; Whereas, through the National Stakeholder Strategy for Achieving Health Equity and the HHS Action Plan to Reduce Racial and Ethnic Health Disparities, the Department of Health and Human Services has set goals and strategies to advance the safety, health, and well-being of the people of the United States;
 Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States, concludes that, between 2003 and 2006, the combined cost of health inequalities and premature death in the United States was $1,240,000,000,000; Whereas the Department of Health and Human Services has identified 6 main categories in which racial and ethnic minorities experience the most disparate access to health care and health outcomes, including infant mortality, cancer screening and management, cardiovascular disease, diabetes, HIV/AIDS, and immunizations;
 Whereas, in 2012, African American women were 10 percent less likely to have been diagnosed with, yet were almost 42 percent more likely to die from, breast cancer than non-Hispanic White women;
 Whereas African American women are twice as likely to lose their lives to cervical cancer as non-Hispanic White women;
 Whereas African Americans are 50 percent more likely to die from a stroke than non-Hispanic Whites; Whereas, in 2013, Hispanics were 1.4 times more likely than non-Hispanic Whites to die of diabetes;
 Whereas Latino men are 3 times more likely to have either HIV infections or AIDS than non-Hispanic White men;
 Whereas Latina women are 4 times more likely to have AIDS than non-Hispanic White women; Whereas, in 2014, although African Americans represented only 13 percent of the population of the United States, they accounted for 43 percent of HIV infections in that year;
 Whereas, in 2010, African American youth accounted for an estimated 57 percent of all new HIV infections among youth in the United States, followed by 20 percent of Latino youth;
 Whereas Asian American women are 18.2 percent more likely to be diagnosed with HIV than non-Hispanic White women;
 Whereas Native Hawaiians living in Hawaii are 5.7 times more likely to die of diabetes than non-Hispanic Whites living in Hawaii;
 Whereas, although the prevalence of obesity is high among all population groups in the United States, 48 percent of African Americans, 31.8 percent of Hispanics, and 11 percent of Asian Americans are obese;
 Whereas, in 2012, Asian Americans were 1.6 times more likely than non-Hispanic Whites to contract Hepatitis A;
 Whereas among all ethnic groups in 2012, Asian Americans and Pacific Islanders had the highest incidence of Hepatitis A;
 Whereas Asian American women are 1.5 times more likely than non-Hispanic Whites to die from viral hepatitis;
 Whereas Asian Americans are 5.5 times more likely than non-Hispanic Whites to develop chronic Hepatitis B;
 Whereas, in 2013, 80 percent of children born infected with HIV belonged to minority groups; Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as some of the leading causes of death among American Indians and Alaskan Natives;
 Whereas American Indians and Alaskan Natives die from diabetes, alcoholism, unintentional injuries, homicide, and suicide at higher rates than other people in the United States;
 Whereas American Indians and Alaskan Natives have a life expectancy that is 4.4 years shorter than the life expectancy of the overall population of the United States;
 Whereas African American babies are almost twice as likely as non-Hispanic White or Latino babies to be born at low birth weight;
 Whereas American Indian and Alaskan Native babies are twice as likely as non-Hispanic White babies to die from sudden infant death syndrome;
 Whereas American Indian and Alaskan Natives have 1.5 times the infant mortality rate as that of non-Hispanic Whites;
 Whereas American Indian and Alaskan Native babies are 50 percent more likely to die before their first birthday than babies of non-Hispanic Whites;
 Whereas marked differences in the social determinants of health, described by the World Health Organization as the high burden of illness responsible for appalling premature loss of life [that] arises in large part because of the conditions in which people are born, grow, live, work, and age, lead to poor health outcomes and declines in longevity;
 Whereas the Patient Protection and Affordable Care Act (Public Law 111–148; 124 Stat. 119) provides specific protections and rights for American Indians and Alaskan Natives, 23 percent of whom lack health insurance;
 Whereas, despite the substantial improvements in health insurance coverage among women overall, women of color are more likely to be uninsured;
 Whereas, in 2013, 15.9 percent of African Americans were uninsured, as compared to 9.8 percent of non-Hispanic Whites;
 Whereas African American women are more likely to be uninsured or underinsured, at a rate of 19 percent;
 Whereas 1/4 of Latinas live in poverty and Latinas have the greatest percentage of uninsured women in any racial group at a rate of 31 percent; and
 Whereas community-based health care initiatives, such as prevention-focused programs, present a unique opportunity to use innovative approaches to improve health practices across the United States and to sharply reduce disparities among racial and ethnic minority populations: Now, therefore, be it
	
 That the Senate supports the goals and ideals of National Minority Health Month, which include bringing attention to the severe health disparities faced by minority populations in the United States, such as American Indians, Alaskan Natives, Asian Americans, African Americans, Latino Americans, and Native Hawaiians or other Pacific Islanders.